 

Case 1:21-cv-02256-ELR Document 1-2 Filed 06/02/21 Page 1 of 2
JS44 (Rev. 10/2020 NDGA) CIVIL COVER SHEET

The JS44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by
local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACHED)

I. (a) PLAINTIFF(S) DEFENDANT(S)
Angela Harris TK Transport; and
James Robert Meador

 

 

 

(b) COUNTY OF RESIDENCE OF FIRST LISTED COUNTY OF RESIDENCE OF FIRST LISTED
PLAINTIFF DeKalb DEFENDANT Brazoria
(EXCEPT IN U.S. PLAINTIFF CASES) (iN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND
INVOLVED
(c) ATTORNEYS oar name, appress, TELEPHONE NUMBER, AND ATTORNEYS arxxowy
E-MAIL ADDRESS) .
Donell Holiday
Law Office of Donell Holiday LLC
P.O. Box 4596
Atlanta, Georgia 30302
(678) 358-1316
dholidaylaw@yahoo.com
Il. BASIS OF JURISDICTION Wl. CITIZENSHIP OF PRINCIPAL PARTIES
(PLACE AN “X” IN ONE BOX ONLY) (PLACE AN “X” IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
(FOR DIVERSITY CASES ONLY)
PLE DEF PLE DEF
Cl 1 U.S. GOVERNMENT C1 FEDERAL QUESTION 1 CT 1 CITIZEN OF THIS STATE oO 4 CO 4 INCORPORATED OR PRINCIPAL
PLAINTIFF (U.S. GOVERNMENT NOT A PARTY) PLACE OF BUSINESS IN THIS STATE
C1, U.S. GOVERNMENT My, DIVERSITY C1, i], CITIZEN OF ANOTHER stareL_l 5 C1, INCORPORATED AND PRINCIPAL
DEFENDANT (INDICATE CITIZENSHIP OF PARTIES PLACE OF BUSINESS IN ANOTHER STATE
IN ITEM Hi)
C1, C1 CITIZEN OR SUBJECT OF A O1. O 6 FOREIGN NATION
FOREIGN COUNTRY

 

 

IV. ORIGIN (PLACE AN “X “IN ONE BOX ONLY)
TRANSFERRED FROM MULTIDISTRICT APPEAL TO DISTRICT JUDGE
1 ORIGINAL CL REMOVED FROM CI, REMANDED FROM Cl. REINSTATED OR CIs ANOTHER DISTRICT Ce Ch

LITIGATION - FROM MAGISTRATE JUDGE
PROCEEDING STATE COURT APPELLATE COURT REOPENED (Specify District) TRANSFER JUDGMENT
MULTIDISTRICT
8 LITIGATION -
DIRECT FILE

 

Vv. CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - DO NOT CITE
JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Purusant to 28 U.S.C. 1332, Plaintiff files this case against Defedants to recover damages resulting from a Persnal Injury
Tort Claim.

dF COMPLEX, CHECK REASON BELOW)

 

 

 

 

 

 

 

 

 

O 1. Unusually large number of parties. CO 6. Problems locating or preserving evidence
O 2. Unusually large number of claims or defenses. C 7. Pending parallel investigations or actions by government.
C] 3. Factual issues are exceptionally complex O 8. Multiple use of experts.
C4. Greater than normal volume of evidence. CT] 9. Need for discovery outside United States boundaries.
O 5. Extended discovery period is needed. Cho. Existence of highly technical issues and proof.
CONTINUED ON REVERSE
FOR OFFICE USE ONLY 8 a
RECEIPT #_ : AMOUNT $_. S APPLYING IFP __ _ MAG. JUDGE (FP) _
JUDGE wee NATUREOFSUIT______—=—=—sCAUSEOF ACTION__
— a _— —— ON

 

 

 
Case 1:21-cv-02256-ELR Document 1-2 Filed 06/02/21 Page 2 of 2

VI. NATURE OF SUIT exact an«x 1 one Box ontxy

CONTRACT - "0" MONTHS DISCOVERY TRACK
[-J 150 RECOVERY OF OVERPAYMENT &
ENFORCEMENT OF JUDGMENT
[7] 152 RECOVERY OF DEFAULTED STUDENT
LOANS (Excl. Veterans)
Ciss RECOVERY OF OVERPAYMENT OF
VETERAN'S BENEFITS

CONTRACT - "4" MONTHS DISCOVERY TRACK

110 INSURANCE

F 120 MARINE
130 MILLER ACT

(_] 140 NEGOTIABLE INSTRUMENT
151 MEDICARE ACT
160 STOCKHOLDERS’ SUITS
190 OTHER CONTRACT
195 CONTRACT PRODUCT LIABILITY
196 FRANCHISE

REAL PROPERTY - "4" MONTHS DISCOVERY
TRACK

210 LAND CONDEMNATION

220 FORECLOSURE

230 RENT LEASE & EJECTMENT

240 TORTS TO LAND

245 TORT PRODUCT LIABILITY

290 ALL OTHER REAL PROPERTY

TORTS - PERSONAL INJURY - "4" MONTHS
DISCOVERY TRACK
310 AIRPLANE
315 AIRPLANE PRODUCT LIABILITY
320 ASSAULT, LIBEL & SLANDER
330 FEDERAL EMPLOYERS’ LIABILITY
P=] 340 MARINE
P| 345 MARINE PRODUCT LIABILITY
f=] 350 MOTOR VEHICLE
P=] 355 MOTOR VEHICLE PRODUCT LIABILITY
360 OTHER PERSONAL INJURY
[__] 362 PERSONAL INJURY - MEDICAL
MALPRACTICE
365 PERSONAL INJURY - PRODUCT LIABILITY
A 367 PERSONAL INJURY - HEALTH CARE/
PHARMACEUTICAL PRODUCT LIABILITY
[1] 368 ASBESTOS PERSONAL INJURY PRODUCT
LIABILITY

 

 
  
  
  
   
 

TORTS - PERSONAL PROPERTY - "4" MONTHS
DISCOVERY TRACK
370 OTHER FRAUD
[1371 TRUTH IN LENDING
380 OTHER PERSONAL PROPERTY DAMAGE
| 385 PROPERTY DAMAGE PRODUCT LIABILITY

 

 

BANKRUPTCY - "0" MONTHS DISCOVERY TRACK

422 APPEAL 28 USC 158
423 WITHDRAWAL 28 USC 157

CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK.
440 OTHER CIVIL RIGHTS
441 VOTING
442 EMPLOYMENT
443 HOUSING/ ACCOMMODATIONS
445 AMERICANS with DISABILITIES - Employment
446 AMERICANS with DISABILITIES - Other
448 EDUCATION

IMMIGRATION - "0" MONTHS DISCOVERY TRACK
462 NATURALIZATION APPLICATION
465 OTHER IMMIGRATION ACTIONS

PRISONER PETITIONS - "0" MONTHS DISCOVERY
TRACK
463 HABEAS CORPUS- Alien Detainee
510 MOTIONS TO VACATE SENTENCE
530 HABEAS CORPUS
535 HABEAS CORPUS DEATH PENALTY
540 MANDAMUS & OTHER,
550 CIVIL RIGHTS - Filed Pro se
555 PRISON CONDITION(S) - Filed Pro se
[£] 560 CIVIL DETAINEE: CONDITIONS OF
CONFINEMENT

PRISONER PETITIONS - "4" MONTHS DISCOVERY
TRACK

[ ] 550 CIVIL RIGHTS - Filed by Counsel
[] 555 PRISON CONDITION(S) - Filed by Counsel

FORFEITURE/PENALTY - "4" MONTHS DISCOVERY
TRACK
[EJ 625 DRUG RELATED SEIZURE OF PROPERTY
21 USC 881
[EJ 690 OTHER

LABOR - "4" MONTHS DISCOVERY TRACK
[CJ 710 FAIR LABOR STANDARDS ACT
720 LABOR/MGMT. RELATIONS
740 RAILWAY LABOR ACT
751 FAMILY and MEDICAL LEAVE ACT
790 OTHER LABOR LITIGATION
=| 791 EMPL. RET. INC. SECURITY ACT

PROPERTY RIGHTS - "4" MONTHS DISCOVERY
TRACK

L-] 820 copyriGHTS

[J 840 TRADEMARK

(CJ 880 DEFEND TRADE SECRETS ACT OF 2016 (DTSA)

PROPERTY RIGHTS - "8" MONTHS DISCOVERY
TRACK
(J 830 PATENT
[2] 835 PATENT-ABBREVIATED NEW DRUG
APPLICATIONS (ANDA) - a/k/a
Hatch-Waxman cases

SOCIAL SECURITY - "0" MONTHS DISCOVERY
TRACK
861 HIA (1395f8)
862 BLACK LUNG (923)
863 DIWC (405(g))
863 DIWW (405(g))
864 SSID TITLE XVI
HI 865 RSI (405(g))

FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
TRACK

[ ] 870 TAXES (U.S. Plaintiff or Defendant)

(-] 871 IRS - THIRD PARTY 26 USC 7609

 

OTHER STATUTES - "4" MONTHS DISCOVERY

TRACK

375 FALSE CLAIMS ACT

376 Qui Tam 31 USC 3729(a)

400 STATE REAPPORTIONMENT

430 BANKS AND BANKING

450 COMMERCE/ICC RATES/ETC.

460 DEPORTATION

470 RACKETEER INFLUENCED AND CORRUPT

ORGANIZATIONS

480 CONSUMER CREDIT

485 TELEPHONE CONSUMER PROTECTION ACT

490 CABLE/SATELLITE TV

890 OTHER STATUTORY ACTIONS

891 AGRICULTURAL ACTS

893 ENVIRONMENTAL MATTERS

895 FREEDOM OF INFORMATION ACT 899

899 ADMINISTRATIVE PROCEDURES ACT /
REVIEW OR APPEAL OF AGENCY DECISION

950 CONSTITUTIONALITY OF STATE STATUTES

0 oooooooo comonce|

OTHER STATUTES - "8" MONTHS DISCOVERY
TRACK

H 410 ANTITRUST
850 SECURITIES / COMMODITIES / EXCHANGE

OTHER STATUTES - “0" MONTHS DISCOVERY
TRACK

[2] 896 ARBITRATION
(Confirm / Vacate / Order / Modify)

* PLEASE NOTE DISCOVERY
TRACK FOR EACH CASE
TYPE. SEE LOCAL RULE 26.3

 

VIL REQUESTED IN COMPLAINT:

CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23

JURY DEMAND YES O NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)

DEMAND § in exess of $1,000.000.0

 

VITL. RELATED/REFILED CASKE(S) IF ANY

JUDGE

DOCKET NO.

 

 

CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES: (CHECK APPROPRIATE BOX)
1. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.

(£12. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
(213. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
[-]4. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME

BANKRUPTCY JUDGE.

[([]5. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
(216. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):

 

(£17. EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.

DISMISSED. This case [J 18 [JIS NOT (check one box) SUBSTANTIALLY THE SAME CASE.

@,

Lh hi orth.

SIGNATURE OF ATTORNEY OF mf

Jowe

DATE

» WHICH WAS

Zo Z f

 
